Citation Nr: 1506331	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the low back from September 1, 2006.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the low back from June 16, 2011

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from December 1979 until his retirement in August 2006.  He had additional service in the Army National Guard from November 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Appeals Management Center (AMC) increased the Veteran's disability rating for low back degenerative disc disease to 40 percent as of June 16, 2011.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In April 2013, the case was remanded for additional development.  In June 2013, the AMC granted separate disability ratings for the Veteran's radiculopathy of the right and left lower extremities, associated with his service-connected lumbar spine disability.  

(The question of entitlement to a rating in excess of 40 percent for degenerative disc disease of the low back from June 16, 2011, is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  From September 1, 2006, to June 16, 2011, degenerative disc disease of the low back was not manifested by limitation of forward flexion to 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.

2.  The symptoms of the radiculopathy of the left lower extremity are shown to be productive of no more than moderate incomplete paralysis since February 17, 2011.

3.  The symptoms of the radiculopathy of the right lower extremity are shown to be productive of no more than mild incomplete paralysis since June 11, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater than 20 percent for degenerative disc disease of the low back were not met from September 1, 2006, to June 16, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for initial disability evaluation greater than 20 percent for radiculopathy of the left lower extremity have not been met since February 17, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for initial disability evaluation greater than 10 percent for radiculopathy of the right lower extremity have not been met since June 11, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board initially remanded this case in November 2009 to have the agency of original jurisdiction (AOJ) clarify the disability rating actually on appeal for the Veteran's service-connected back disability.  The AOJ did clarify that the initial rating on appeal had been 10 percent; however, the AOJ also increased the Veteran's disability rating to 20 percent.  The rating was made effective from September 1, 2006.

The Board again remanded the case in May 2011, in order to contact the Veteran and request that he identify all health care providers who may have had additional records pertinent to his claim.  The Veteran responded, submitting additional private medical records.  The May 2011 remand also included instructions to provide the Veteran with a VA examination to determine the severity of his service-connected back disability, including whether the Veteran had any associated neurological abnormalities warranting separate disability ratings.  

The Veteran was provided with a peripheral nerves examination in October 2012; however, the Board found that the opinion needed some further clarification as to whether the Veteran had radiculopathy of the lower extremities.  In addition, the Veteran also contended that his service-connected back disability had worsened since his last examination.  As such, in May 2013, the Board again remanded the claim in order to provide the Veteran was a VA examination to determine the current severity of his service-connected lumbar spine disability, and to clarify whether he had neurological abnormalities in his lower extremities associated with his lumbar spine disability.

The Veteran was provided with a VA examination in June 2013.  The Veteran was awarded separate disability ratings for radiculopathy of the lower extremities based upon the examination findings.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5243, pertaining to intervertebral disc syndrome (IVDS).  IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2012).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
Rating from September 1, 2006, to June 15, 2011

For the period from September 1, 2006 through June 15, 2011, the Veteran was rated at a 20 percent disability rating under Diagnostic Code 5243.

The Veteran was afforded a VA examination in August 2006.  He reported daily low back pain, mostly with bending and lifting, usually to a mild degree.  The Veteran reported no flare-ups or incapacitating episodes in the prior twelve months.  He had no spasm or tenderness.  Range of motion was forward flexion to 75 degrees with pain at 60 degrees, extension to 20 degrees, lateral bending to 20 degrees in each direction, and lateral rotation to 45 degrees in each direction.  There was no additional limitation of motion caused by pain, fatigue, weakness, or lack of endurance following repetitive use.  Tendon reflexes, extremity strength and sensory responses, and straight leg raising were all normal.

A January 2007 medical record from the Naval Hospital in Beaufort, South Carolina reflects the notation that the Veteran had magnetic resonance imaging (MRI) evidence of degenerative disc disease.  The Veteran was seen for low back pain with radicular symptoms on the right.  Forward flexion was noted to be "4 in above the deck."  Extension was to 30 degrees, side bending was to 35 degrees on each side, and lateral rotation was to 35 degrees on each side.  He had normal gluteal tone and normal heel-toe walk.  Lower extremity examination revealed motor strength was 5/5, sensation was normal throughout, deep tendon reflexes were normal throughout, and there was no clonus or Babinski.  

The Veteran was afforded a VA examination in July 2007.  He reported worsening back pain, occurring daily with prolonged sitting and any bending or lifting.  He had no incapacitating episodes or flare-ups since his last examination.  His low back disorder did not affect his activities of daily living, occupation, or walking.  He had no spasm or tenderness, and had normal curvature of the spine.  Range of motion was forward flexion to 45 degrees, extension to 20 degrees, lateral bending on each side to 20 degrees, and lateral rotation on each side to 30 degrees.  He had pain at each extreme of motion.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner noted that the Veteran experienced severe pain with axial loading and truncal rotation which were "nonphysiologic responses."  In addition, the examiner straight leg raise test results were inconsistent, with was due to another "nonphysiologic response."  Tendon reflexes were normal at the knees and ankles, and lower extremity strength and sensory responses were normal.

At the Veteran's hearing, he testified that his service-connected low back disability caused constant pain.  He indicated that he had to stay home from work three times for two days at a time due to his service-connected back disability, but that no doctor had prescribed bed rest for more than 72 hours.

The Veteran was afforded a VA examination in January 2010.  He reported daily back pain worsened by bending.  He noted that his back pain limited his activities of daily living in that he was unable to sit for more than 25 minutes or stand for more than an hour.  He denied bowel or bladder incontinence, and incapacitating episodes.  He indicated that there was no radiation of pain.  He worked at the Division of Motor Vehicles and was required to carry boxes; however, he indicated that the position was not too strenuous.  He has missed approximately four to five days of work over the prior year due to his back disability.  He reported flare-ups that occurred three times every two weeks that were incapacitating for a period of approximately five to six hours.  Upon examination, the Veteran has spasms in his paraspinous muscles, and was tender to palpation.  Range of motion was flexion to 40 degrees, extension to 10 degrees, lateral flexion on both sides to 10 degrees, and lateral rotation to 25 degrees on both sides.  The Veteran reported pain throughout, but there was no additional limitation with repetitive motion.  Straight leg raises were negative bilaterally.

The Board finds that, based on the evidence of record, the Veteran's service-connected lumbar spine disability does not warrant a disability rating in excess of 20 percent prior to June 16, 2011.  The Veteran's thoracolumbar spine had forward flexion greater than 30 degrees throughout the claim period; the most restricted notation of flexion was to 45 degrees.  While the Veteran reported pain throughout the range of motion at the January 2010 examination, this did not limit his movement.  Therefore, even under the Deluca provisions, a higher disability rating is not warranted based on the Veteran's limitation of motion.  Mitchell.  There is additionally no evidence of any lumbar spine ankylosis-either favorable or unfavorable-throughout this rating period.  

The Veteran reported that no doctor had prescribed bed rest for 72 hours or more.  VA examination reports during this timeframe do not reflect any incapacitating episodes.  Therefore, a higher evaluation is not warranted based on incapacitating episodes for the period from September 1, 2006, to June 16, 2011. 

Lower Extremity Radiculopathy

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124 (2014).

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively. A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran was awarded a 20 percent disability rating for radiculopathy of the left lower extremity in a June 2013 rating decision.  The rating was effective as of February 17, 2011, when the evidence initially reflected radiculopathy of the left lower extremity.  Prior to this date, the Veteran's treatment records and examination reports did not reflect clinical evidence of radiculopathy of the left lower extremity.  See August 2006 VA examination, January 2007 private medical record, July 2007 VA examination, January 2010 VA examination report.

The Veteran reported severe left-sided back pain with radicular symptoms in February 2011.  February and March 2011 private medical records show that the Veteran had normal motor, sensory, reflex, and peripheral nerves examinations, and had normal gait and stance.    

The Veteran was provided with a VA examination in October 2012.  The examiner found that the Veteran had mild pain and paresthesia in his left lower extremity.  In addition, the Veteran reported that he had tingling and numbness in his left lower extremity.  Muscle strength and sensory examinations were normal.

At this June 2013 VA examination, the Veteran's muscle strength, reflex, and sensory examinations were normal.  The examiner noted that the Veteran had mild constant pain, moderate intermittent pain, severe paresthesias, and moderate numbness on the left.  Overall, the examiner found that the Veteran had moderate radiculopathy on the left involving the femoral and sciatic nerves.

The Board finds that a higher disability rating is not warranted for the Veteran's radiculopathy of the left lower extremity.  In order to warrant higher disability rating, the evidence would need to show that the Veteran's radiculopathy was moderately severe.  The regulation dictates that sensory involvement only warrants a rating, at most, of moderate severity.  In this case, the symptoms of the Veteran's radiculopathy of the left lower extremity are sensory.  As such, a rating reflecting moderate severity is the highest rating allowed based on the Veteran's symptoms.  

Therefore, the a higher rating for left lower extremity radiculopathy is not warranted.  As the preponderance of the evidence is against the Veteran's claim for a higher initial disability rating for the Veteran's left-sided radiculopathy, the claim is denied.  38 U.S.C.A. § 5107.

As for the right lower extremity, the Veteran has been awarded a 10 percent disability rating for radiculopathy.  The rating was made effective as of June 11, 2013, when the evidence initially reflected radiculopathy of the right lower extremity.  Prior to this date, the Veteran's treatment records and examination reports did not reflect clinical evidence of radiculopathy of the right lower extremity.  See August 2006 VA examination, January 2007 private medical record, July 2007 VA examination, January 2010 VA examination report, June 2011 VA examination.

At his June 2013 VA examination, the Veteran's muscle strength, reflex, and sensory examinations were normal.  The examiner noted that the Veteran had no constant pain, but moderate intermittent pain and mild paresthesia and numbness on the right.  Overall, the examiner found that the Veteran had mild radiculopathy on the right. 

The Board finds that the evidence of record does not support a higher disability rating for the Veteran's radiculopathy of the right lower extremity.  The VA examiner found that, while the Veteran's intermittent pain was moderate in severity, the disability was only mild.  

Therefore, a higher rating for right leg radiculopathy is not warranted.  As the preponderance of the evidence is against the Veteran's claim for a higher initial disability rating for the Veteran's right lower extremity radiculopathy, the claim is denied.  38 U.S.C.A. § 5107.

The Board has considered whether separate disability ratings are warranted for any other neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.  However, the evidence does not reflect that the Veteran's lumbar spine disability has caused any additional neurological deficits.  The Veteran has indicated that he does not have bowel or bladder impairment or erectile dysfunction.  As such, no additional separate disability ratings are warranted under the criteria for rating disabilities of the spine.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lumbar disability and its associated neurological abnormalities are manifested by signs and symptoms contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the spine, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

As such, the Board concludes that the schedular rating criteria reasonably describes the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's low back disability and its associated neurological abnormalities because the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his low back disability and its associated neurological abnormalities have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

An initial disability rating in excess of 20 percent for degenerative disc disease of the low back for the period from September 1, 2006, to June 16, 2011, is denied.

An initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

An initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.


REMAND

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

In a January 2014 statement, the Veteran contended that, due to his service-connected low back disability, he could no longer work in his former position as a State Road Test Examiner for the South Carolina Department of Motor Vehicles, and that he therefore terminated his employment in July 2013.  As such, the Board finds that a claim of entitlement TDIU has been raised by the record as part of the claim for a higher rating for low back disability as of June 16, 2011.  Thus, as further discussed below, in light of Rice, the claim of entitlement to a TDIU rating is considered as part of the rating claim on appeal, rather than as a separate claim.  However, the Board finds that the TDIU issue has not as yet been fully developed for appellate review.  Specifically, the Veteran has not been provided with notice of the laws and regulations governing a TDIU rating or an examination to obtain an opinion as to whether his service-connected disability prevents him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 84-86  (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Accordingly, a remand for such development is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter concerning his implied claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and associated case law.  This letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.

2. Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

3. Thereafter, evaluate any evidence received and determine whether any additional development is necessary.  Part of the development should include obtaining a VA examination of the Veteran's low back disability.  The examiner should specifically be asked to provide an opinion as to whether the Veteran's low back disability causes unemployability.

4.  After completion of the above, the AOJ should re-adjudicate the claim for a higher rating for low back disability from June 16, 2011, including the question of TDIU based on the low back disability.  If a benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


